Case: 13-15318   Date Filed: 11/10/2014   Page: 1 of 11


                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 13-15318
                         ________________________

                    D.C. Docket No. 3:12-cv-00095-CAR



DONNELL MITCHELL,

                                                             Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                             (November 10, 2014)



Before MARTIN, JULIE CARNES and BLACK, Circuit Judges.

BLACK, Circuit Judge:
                Case: 13-15318        Date Filed: 11/10/2014       Page: 2 of 11


       Donnell Mitchell appeals the district court’s order affirming the

Administrative Law Judge’s (ALJ) denial of his application for supplemental

security income (SSI) and the Appeals Council’s decision denying his request for

review. On appeal, Mitchell contends substantial evidence does not support the

ALJ’s credibility determination and that the Appeals Council was required to

discuss the new evidence he submitted to it when it denied his request for review.

After review of the record and consideration of the parties’ briefs, and having had

the benefit of oral argument, we affirm.

                                     I. BACKGROUND

       On February 27, 2009, Mitchell filed an application with the Social Security

Administration for SSI, claiming he became disabled in January 1977.1 Mitchell

sought SSI on the basis that he could not stand for long periods of time or walk

long distances because of pain in his back that radiated into his right leg. After the

Commissioner of Social Security (the Commissioner) denied Mitchell’s

application, he requested and received a hearing before an ALJ. At a hearing on

December 7, 2010, both Mitchell and a vocational expert testified. On January 3,

2011, the ALJ issued a decision finding Mitchell was not disabled within the

meaning of the Social Security Act. The ALJ concluded in pertinent part that

Mitchell’s medically determinable impairments could reasonably be expected to

       1
          Mitchell also pursued a claim for child’s insurance benefits, but he specifically waived
that claim and it is not a part of the instant appeal.
                                                 2
             Case: 13-15318     Date Filed: 11/10/2014    Page: 3 of 11


cause his alleged symptoms, but his statements concerning the intensity,

persistence, and limiting effects of those symptoms were not credible to the extent

they were inconsistent with the ALJ’s residual functional capacity assessment.

      Mitchell requested review of the ALJ’s decision from the Appeals Council

and submitted additional documents to it, including (1) Progress Notes from a

nurse practitioner; (2) Progress Notes from Dr. James Southerland, Mitchell’s

treating physician; and (3) a document from Dr. Southerland titled “Medical

Opinion Re: Ability To Do Work-Related Activities (Physical).” The Appeals

Council denied Mitchell’s request for review, explaining that it had considered

Mitchell’s reasons for disagreeing with the ALJ’s decision as well as his additional

evidence. According to the Appeals Council, the information did not provide a

basis for changing the ALJ’s decision. The Appeals Council, however, did not

provide a discussion of Mitchell’s new evidence.

      Mitchell filed a complaint in the district court challenging the

Commissioner’s denial of SSI. A magistrate judge issued a report and

recommendation, concluding the Commissioner’s decision should be affirmed.

Over Mitchell’s objections, the district court adopted the magistrate judge’s report

and recommendation and affirmed the Commissioner’s decision. This appeal

followed.




                                          3
              Case: 13-15318    Date Filed: 11/10/2014    Page: 4 of 11


                          II. STANDARD OF REVIEW

      In social security cases, we review the Commissioner’s decision for

substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th

Cir. 2011). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (quotation omitted). We also review for substantial evidence the

ALJ’s determination that a claimant’s assertions of pain are not credible. Marbury

v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). “We may not decide the facts

anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner.” Winschel, 631 F.3d at 1178 (quotation and brackets omitted). “If

the Commissioner’s decision is supported by substantial evidence, this Court must

affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (quotation omitted).

                                 III. DISCUSSION

      Mitchell first argues that substantial evidence does not support the ALJ’s

credibility determination. We have held that credibility determinations are the

province of the ALJ, Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005),

and we will not disturb a clearly articulated credibility finding supported by

substantial evidence, Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). The

ALJ made a clearly articulated credibility finding and pointed to specific reasons


                                          4
               Case: 13-15318       Date Filed: 11/10/2014       Page: 5 of 11


for discrediting Mitchell’s subjective complaints of disabling pain. That finding

was supported by substantial evidence in the record. Furthermore, contrary to

Mitchell’s contention that the ALJ ignored evidence favorable to Mitchell, “there

is no rigid requirement that the ALJ specifically refer to every piece of evidence in

his decision, so long as the ALJ’s decision . . . is not a broad rejection which is not

enough to enable [a reviewing court] to conclude that the ALJ considered [the

claimant’s] medical condition as a whole.” Dyer, 395 F.3d at 1211 (quotation and

brackets omitted). The ALJ’s decision in this case was not a broad rejection and

was sufficient to enable the district court and this Court to conclude the ALJ

considered Mitchell’s medical condition as a whole. See id.

       Next, Mitchell argues that when the Appeals Council denied his request for

review, it was required to provide a discussion of the new evidence he submitted to

it. In support of his argument, Mitchell relies on this Court’s decisions in Mann v.

Gardner, 380 F.2d 182 (5th Cir. 1967); Epps v. Harris, 624 F.2d 1267 (5th Cir.

1980); and Bowen v. Heckler, 748 F.2d 629 (11th Cir. 1984).2 Nothing in Mann,

Epps, or Bowen, however, requires the Appeals Council to provide a detailed

discussion of a claimant’s new evidence when denying a request for review.




       2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.

                                               5
              Case: 13-15318     Date Filed: 11/10/2014    Page: 6 of 11


      Our decision in Mann does not dictate the rule Mitchell desires for two

reasons. First, Mann arose in a different procedural posture than the instant case.

In Mann, a hearing examiner issued a recommended decision denying the

claimant’s application for benefits and the claimant then submitted new

documentary evidence to the Appeals Council. 380 F.2d at 185. The Appeals

Council adopted the recommended decision and issued a decision explaining why

the claimant was not entitled to a period of disability or disability insurance

benefits. Id. Mann is therefore unlike—and not dispositive of—the situation in

this case in which the ALJ issued a decision and the Appeals Council denied a

request for review.

      Second, the facts in Mann, unlike the facts in this case, enabled us to

determine the Appeals Council perfunctorily adhered to the decision of the hearing

examiner. See id. at 187. Specifically, the new evidence in Mann related to an

entirely new condition which could have caused the claimant’s back pain. See id.

at 185-86. In issuing its decision, however, the Appeals Council failed to

satisfactorily explain that new evidence. Id. at 185. Accordingly, we held the

Appeals Council’s decision was not supported by substantial evidence and stated

that “[a]lthough the decision of the Appeals Council indicates that this new

evidence was examined by it and refers to its inclusion in the record, it was not

adequately evaluated.” Id. In reversing and remanding, we stated “[w]e [were]


                                           6
              Case: 13-15318     Date Filed: 11/10/2014    Page: 7 of 11


left with the firm conviction that the Appeals Council perfunctorily adopted the

recommended decision of the Hearing Examiner without adequate evaluation of

the newly discovered medical evidence.” Id. at 187. Mitchell’s new evidence, in

contrast to the new evidence in Mann, did not demonstrate the existence of a new

medical condition but, instead, was additional evidence of his degenerative disc

disease. There is thus no affirmative indication in this case, like there was in

Mann, that the Appeals Council perfunctorily adhered to the ALJ’s decision. To

the contrary, the Appeals Council expressly stated in its letter to Mitchell that it

had considered his additional evidence, and we have no basis on this record to

second-guess that assertion.

      Mitchell’s reliance on Epps is similarly unavailing. As in Mann, Epps arose

in a different procedural context than the instant case. In Epps, an ALJ denied the

claimant’s application for disability benefits and the Appeals Council affirmed.

624 F.2d at 1269. Epps therefore does not speak to or control the instant case,

which involved the Appeals Council’s denial of a request for review.

      Epps, moreover, involved a very different set of facts than the present case.

As in Mann, the record in Epps provided us with an affirmative basis for

concluding the Appeals Council failed to evaluate the claimant’s new evidence.

Specifically, the ALJ’s denial of benefits in Epps was premised on the claimant’s

lack of radical treatment. Id. at 1273. It was therefore apparent from the record


                                           7
             Case: 13-15318     Date Filed: 11/10/2014   Page: 8 of 11


that when the Appeals Council affirmed the ALJ’s decision, it failed to consider

the claimant’s post-hearing evidence demonstrating he had recently been referred

for consideration of radical intervention. See id. We explained that “[t]he

rationale for the ALJ’s determination was not expanded or revised by the Appeals

Council. In affirming the hearing decision, the Appeals Council merely noted that

it had considered the additional evidence submitted by Epps and found the ALJ’s

decision to be ‘correct.’” Id. at 1272-73. Citing Mann, we stated:

      Although the Appeals Council acknowledged that Epps had submitted
      new evidence, it did not adequately evaluate it. Rather, it
      perfunctorily adhered to the decision of the hearing examiner. This
      failure alone makes us unable to hold that the Secretary’s findings are
      supported by substantial evidence and requires us to remand this case
      for a determination of Epps’ disability eligibility reached on the total
      record.

Id. at 1273. On the record before us, we do not have a similar basis for doubting

the Appeals Council’s statement that it considered Mitchell’s additional evidence.

      Bowen v. Heckler also does not require the Appeals Council to discuss new

evidence submitted to it when it denies a claimant’s request for review. In Bowen,

we concluded the record established that the Appeals Council did not adequately

evaluate additional evidence submitted to it because it viewed each of the

claimant’s impairments in isolation and did not consider their combined effect.

748 F.2d at 634-35. We explained the Appeals Council instead “perfunctorily




                                         8
              Case: 13-15318    Date Filed: 11/10/2014    Page: 9 of 11


adhered to the decision of the administrative law judge.” Id. at 634 (quotations and

brackets omitted).

      Bowen requires the Appeals Council to apply the correct legal standards in

performing its duties; it does not require the Appeals Council, when denying a

request for review, to give a detailed rationale for why each piece of new evidence

submitted to it does not change the ALJ’s decision. Our reading of Bowen

naturally follows from the fact that the Appeals Council in that case discussed all

of the new evidence submitted to it, and the error we identified was the Appeals

Council’s perfunctory adherence to the ALJ’s decision, which itself failed to view

the claimant’s impairments in combination and thus failed to conduct the

appropriate analysis. See id.

      As we have explained, nothing in Mann, Epps, or Bowen requires the

Appeals Council to provide a detailed discussion of a claimant’s new evidence

when denying a request for review. Those cases arose in different procedural

contexts and involved different facts. Instead, this case is controlled by our

decision in Ingram v. Commissioner of Social Security, 496 F.3d 1253 (11th Cir.

2007).

      In Ingram, the claimant argued the Appeals Council failed to consider her

new evidence of mental disability. Id. at 1262. We held the record contradicted

the claimant’s argument, explaining that the Appeals Council accepted the new


                                          9
             Case: 13-15318     Date Filed: 11/10/2014    Page: 10 of 11


evidence but denied review because, even in light of the new evidence, there was

no error in the ALJ’s decision. Id. We are confronted with the same situation in

this case. Mitchell contends the Appeals Council failed to evaluate his new

evidence, but the record demonstrates otherwise. As in Ingram, the Appeals

Council accepted Mitchell’s new evidence but denied review because the

additional evidence failed to establish error in the ALJ’s decision. See id. On this

record, we are confident the Appeals Council adequately evaluated Mitchell’s new

evidence. The Appeals Council, moreover, was not required to provide a detailed

rationale for denying review. We note that our conclusion that the Appeals

Council is not required to explain its rationale for denying a request for review is

consistent with the holdings of other circuits that have considered this issue. See,

e.g., Meyer v. Astrue, 662 F.3d 700, 705-06 (4th Cir. 2011); Taylor v. Comm’r of

Soc. Sec., 659 F.3d 1228, 1232 (9th Cir. 2011); Martinez v. Barnhart, 444 F.3d

1201, 1207 (10th Cir. 2006); Higginbotham v. Barnhart, 405 F.3d 332, 335 n.1

(5th Cir. 2005); cf. Damato v. Sullivan, 945 F.2d 982, 989 (7th Cir. 1991).

      Furthermore, the new evidence Mitchell submitted to the Appeals Council

did not render the Commissioner’s denial of benefits erroneous. See Ingram, 496

F.3d at 1262 (“[W]hen a claimant properly presents new evidence to the Appeals

Council, a reviewing court must consider whether that new evidence renders the

denial of benefits erroneous.”). The additional evidence was either cumulative of


                                          10
             Case: 13-15318    Date Filed: 11/10/2014   Page: 11 of 11


the evidence before the ALJ or was not chronologically relevant, and none of it

undermined the substantial evidence supporting the ALJ’s decision. See 20 C.F.R.

§ 416.1470(b); see also Dyer, 395 F.3d at 1210 (explaining this Court must affirm

under the substantial evidence test even if the proof preponderates against the

Commissioner’s decision).

                                IV. CONCLUSION

      For the foregoing reasons, we conclude substantial evidence supported the

ALJ’s decision denying Mitchell’s application for SSI, and we hold that the

Appeals Council is not required to explain its rationale when denying a request for

review.

      AFFIRMED.




                                         11